Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 20 February 1793
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas



Dear Sir
Monticello Feb: 20: 1793.

Your letter by the post before last has not yet reached Monto. and consequently we did not know of your having changed your resolution to retire in the spring till last week. The information throws a gloom over our prospects of happiness this summer and of course gives no joy at Monto. but your determination was received with much applause by the county at large where the interest in your fame is greater than that in your person. The different works over which you request my superintendance shall be forwarded with all my power and directed with all the little ability I have. My Gratitude and affection are so  strong that they will come near to Self-love alltho it is impossible for any motive to equal it in force.
The children and Patsy are in perfect health. Your sincere friend & hble Servt.

Th: M. R: andolph





Diary.




M. Ob. Th.
E. Ob. Th.


Feb: 14.
35. fair.
34. f.         


15.
38. f.
43. f.


16.
39. r.
45. rain


17.
44. r.
53. f.


18.
43. c.
50. cloudy


19.
44. r.
43. rain


20.
52. light clouds



